i          i        i                                                                               i        i        i




                                     MEMORANDUM OPINION

                                               No. 04-09-00264-CV

                   IN RE ADT MEXICO SECURITY SERVICES, S.A. DE C.V.


                                        Original Mandamus Proceeding1


PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 20, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 8, 2009, relator filed a petition for writ of mandamus, complaining of the trial

court’s April 24, 2009 order imposing sanctions. The court has considered relators’ petition for writ

of mandamus. The court is of the opinion that relator is not entitled to the relief sought because

relator has an adequate remedy by appeal. See Braden v. Downey, 811 S.W.2d 922, 928 (Tex. 1991);

In re Lavernia Nursing Facility, 12 S.W.3d 566, 571 (Tex. App.—San Antonio 1999, orig.

proceeding [mand. denied]) (monetary sanctions are generally not remediable by mandamus).

Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).




           … This proceeding arises out of Cause No. 2006-CVQ-001051-D2, styled ADT Security Services, S.A. de C.V.
           1

v. Alert 24, LLC, et al., pending in the 111th District Court, W ebb County, Texas, the Honorable Raul Vasquez presiding.
      PER CURIAM




-2-